Citation Nr: 0015622	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for thoracic-lumbar 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran has had service in the Army Reserves including a 
period of active duty for training in June 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO) that continued the veteran's 20 percent disability 
evaluation for thoracic-lumbar strain.  


FINDING OF FACT

The thoracic lumbar strain is productive of severe limitation 
of motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
thoracic-lumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).



Factual Background

Medical records during a period of active duty for training 
in 1988 show that the veteran received treatment for pain in 
the lower thoracic and upper lumbar area that was sustained 
while shoveling rock.  The diagnosis was lumbar strain.  
Subsequent medical records reveal complaints of radiating low 
back pain and limitation of motion of the lumbar spine.  

A VA medical examination of the spine was performed in June 
1997.  The veteran complained of daily back pain that 
radiated into his hips.  He reported numbness in his legs 
chronic back stiffness.  Coughing and sneezing exacerbated 
the back pain, and he had pain in association with walking, 
standing, and the Valsalva maneuver.  He reported that he had 
incontinence.  The physical examination revealed that the 
veteran appeared chronically ill and that he walked slightly 
stooped.  It was reported that he was in moderate pain.  
There was an increase in the dorsal kyphosis and flattening 
of the lordotic curve.  Thoracolumbar tenderness was 
reported.  Range of motion studies revealed that forward 
flexion was to 50 degrees with pain; hyperextension was to 0 
degrees with pain; and lateral bending and rotation were to 
30 degrees.  Deep tendon reflexes were equal at the knees and 
ankles.  Sensation was diminished in the left lower extremity 
compared to the right.  Straight leg raising was negative.  
An X-ray of the lumbar spine revealed bilateral spondylolysis 
defects with no spondylolisthesis.  An X-ray of the thoracic 
spine was normal.  The diagnosis was chronic thoracolumbar 
strain superimposed on L5 spondylosis and fibromyalgia.  

At a VA medical examination of the spine that was performed 
in November 1997, the veteran complained of constant moderate 
to severe low back pain that increased with activity.  He 
reported radicular leg pain, left greater than right, with 
numbness and tingling.  The physical examination revealed 
that the veteran had difficulty arising from a chair and that 
he favored his left leg.  There was a mild increase in 
thoracic kyphosis.  Moderate bilateral paraspinal muscle 
spasms were reported.  There was exquisite tenderness to 
palpation.  Range of motion studies of the low back revealed 
that forward flexion was to 15 degrees; extension backward 
was to 0 degrees; lateral bending to the right was 5 degrees 
and 8 degrees to the left; and rotation was to 10 degrees 
bilaterally.  Deep tendon reflexes were +2/4 at the knees and 
ankles.  Straight leg raising was to 45 degree bilaterally, 
without back pain.  Sensation was decreased bilaterally.  The 
thoracic spine was described as normal.  The diagnosis was 
myofascial pain syndrome lumbosacral spine; degenerative 
joint disease "sacro" joint.  A December 1997 CT scan of 
the lumbar spine revealed unremarkable findings.  VA clinical 
records in 1988 and 1999 reveal treatment for complaints of 
continued low back pain.  

A personal hearing was held at the RO in June 1999.  The 
veteran testified that he had constant lower back pain.  He 
stated that he had back problems with prolonged standing and 
sitting.  He had back pain upon walking three city blocks.  
The veteran testified that he used a TENS unit for back pain.  
He stated that he last worked in 1996. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 20 percent disability evaluation for 
thoracic-lumbar strain under the provisions of Diagnostic 
Code 5295, lumbosacral strain.  Under Diagnostic Code 5295, a 
20 percent disability evaluation is available for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent disability evaluation under Diagnostic Code 5295 
requires severe lumbosacral strain with listing of the spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space or some of the above on forced 
motion.  

Since the lumbosacral strain involves limitation of motion, 
the rating provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine should also be considered.  
Diagnostic Code 5292, limitation of motion of the lumbar 
spine requires severe limitation of motion of the lumbar 
spine for a 40 percent disability evaluation.  Another 
applicable rating is Diagnostic Code 5293, intervertebral 
disc syndrome.  A 40 percent disability evaluation under 
Diagnostic Code 5293 requires severe intervertebral disc 
syndrome with recurring attacks of intermittent relief.  A 60 
percent disability evaluation is available for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or the 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

The veteran has a long history of low back complaints, 
including complaints of constant low back pain and radiation 
of pain into the lower extremities.  The clinical data 
reveals physical findings that confirm substantial limitation 
of motion of the lumbar spine.  For instance in June 1997 an 
examination revealed limitation of motion of the lumbar 
spine, essentially in all planes of movement, but 
particularly on extension which was calculated as 0 degrees.  
In November 1997 range of motion testing of the lumbar spine 
was particularly grim, showing 15 degrees or less of motion 
in all planes of movement.  Based on these findings it is 
clear that motion of the veteran's lumbar spine is limited to 
a severe degree.  In this regard, the Board finds that the 
veteran's thoracic-lumbar spine disability picture more 
nearly approximates the criteria necessary for severe 
limitation of motion of the lumbar spine and a 40 percent 
disability evaluation.  It is not possible to ascribe the 
veteran's back symptomatology to the non-service-connected 
disorders.

There is no medical evidence that the veteran's thoracic-
lumbar strain equates to pronounced intervertebral disc 
syndrome.  Further, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints under the rating code; when the Diagnostic 
Code under which veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a review of the medical evidence does not reflect 
objective evidence of pain greater than that contemplated by 
the current rating.  The Board finds that the provisions of 
38 C.F.R. § 4.40, 4.45, or 4.59, do not provide a basis for a 
higher rating.  


ORDER


A 40 percent disability evaluation for thoracic-lumbar strain 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

